Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein when the control unit is operated in a second operation stage, the control unit controls the second switch circuit to turn off to make the top end and the bottom end of the capacitor be not electrically connected to each other, and controls the first switch circuit to turn on to make the current input end of the current source be electrically connected to the bottom end of the capacitor; and when a voltage difference between the top end and the bottom end of the capacitor is equal to a preset initial voltage, the control unit enters a third operation stage; and wherein when the control unit is operated in the third operation stage, the control unit controls the first switch circuit to make the current source be not electrically connected to both of the top end and the bottom end of the capacitor, and then according to the voltage at the top end of the capacitor, the control unit controls the first switch circuit to selectively make one of the current input end and the current output end of the current source be electrically connected to the top end of the capacitor.
Regarding to claim 7, the prior art fails to disclose when the voltages at the top end and bottom end of the capacitor are equal to the first preset voltage, controlling the second switch circuit to turn off to make the top end and the bottom end of the capacitor be not electrically connected to each other, and controlling the first switch circuit to make a current input end of the current source be electrically connected to the bottom end of the capacitor; when a voltage difference between the top end and the bottom end of the capacitor is equal to a preset initial voltage, controlling the first switch circuit to make the current source be not electrically connected to the top end and the bottom end of the capacitor; and according to the voltage at the top end of the capacitor, controlling the first switch circuit to electrically connect one of the current input end and a current output end of the current source to the top end of the capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838